 Case 5:19-cv-00096-H Document 40 Filed 08/10/20              Page 1 of 1 PageID 274



                         UNITED STATES DISTzuCT COURT
                          NORTHERN DISTRICT OF TEXAS
                              LUBBOCK DIVISION

SAMUEL SAN MIGUEL,

       P1aintiff,

                                                          No. 5:19-CV-096-H

MARSHA McLANE, et a1.,

       Defendants

                                ORDER OF DISMISSAT

       Before the Court is plaintiff Samuel San Miguel's Motion fot Voluntary Dismissal

Without Prejudice under Federal Rule of Civil Procedure 1(aX1)(A)(i). Dkt. No. 39.

Finding that no opposing party has submitted an answer or a motion for summary

judgment, the Court concludes that it should be gtanted. As a result, the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge (Dkt. No. 37) is

mooted. The Clerk of Court is dtected to terminate this   case.


       so ordered on   Aueurt/O ,2020.
                                                             u.
                                                  WESLEY HENDRIX
                                                 ED STATES DISTRICT JUDGE
